Citation Nr: 0015441	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a neurogenic bladder 
disorder secondary to a service-connected closed head injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1993 to 
May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO), 
which, inter alia, denied service connection for a neurogenic 
bladder disorder as secondary to a service-connected 
disability of a closed head injury.  The veteran perfected an 
appeal of the November 1998 decision.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
service connection for a neurogenic bladder disorder 
secondary to a service-connected closed head injury is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
neurogenic bladder disorder secondary to a service-connected 
closed head injury is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The service medical records includes a June 1994 Medical 
Board Report, which indicates that the veteran sustained 
multiple injuries as a result of a motor vehicle accident 
that occurred in June 1994.  Diagnoses were severe closed 
head injury; fracture of the first rib on the left; a C1-C2 
subluxation, with severe ligamentous injury at that area; and 
stellate fracture, liver.  

An X-ray study from June 1994 reveals the veteran's urinary 
bladder was unremarkable.  

Private medical records from August 1994 to October 1994 show 
that the veteran received comprehensive rehabilitation for 
the residuals of a post-traumatic brain injury secondary to a 
motor vehicle accident.  

In August 1994 the veteran reported to a private physician 
that he had occasional problems with emptying his bladder 
adequately.  An August 1994 urinalysis was unremarkable.  

At the time of an October 1994 consultation, the private 
physician stated that the veteran had possible neurogenic 
bladder and occasional urinary retention.  

In October 1994, the Physical Evaluation Board (PEB) 
determined that the veteran was unfit for duty due to a 
severe closed head injury, subluxation of the C1-C2 with a 
probable cord injury, stellate fracture of the liver, and 
sepsis with staphylococcus aureus.  

After an October 1995 VA medical examination, the VA examiner 
found that the veteran had a history of a neurogenic bladder 
disorder. 

During an August 1997 VA examination, the veteran reported 
that since his June 1994 motor vehicle accident, he has had 
some mild difficulty with a neurogenic bladder requiring 
catheterization.  Impression was symptoms consistent with a 
neurogenic bladder which is the most likely sequelae of this 
injury.  

In March 1998, the veteran underwent another VA examination.  
The veteran again reported that after the June 1994 motor 
vehicle accident, he had bladder incontinence and suspected 
neurogenic bladder.  The veteran stated that he currently no 
longer has incontinence with normal bladder sensation and he 
does not require catheterization.  Impression was neurogenic 
bladder essentially resolved, secondary to status post closed 
head injury with bilateral frontal contusions and C1-C2 
subluxation.  

During the latter part of March 1998, the veteran received 
treatment at a VA Medical Center (VAMC) Urology Clinic.  The 
veteran reported no recent problems with urinary tract 
infections, no history of renal stones, no history of 
pyelonephritis, no history of any urological malignancies, 
and no treatment for any urinary tract disease in the past 
year.  The veteran did have complaints of urinary frequency 
and of voiding five to six times a day.  He, however, did not 
have any history of hesitancy or decrease in stream.  The 
veteran does not require catheterization, urethral dilations, 
or urological medications.  It was noted that after the June 
1994 head injury, the veteran had a history of a neurogenic 
bladder disorder.  The veteran reported that at that time he 
had problems inhibiting his bladder contractions.  

A May 1998 renal ultrasound shows no hydronephrosis, renal 
lengths were approximately 10.2 centimeters and 10.5 
centimeters on the right and left
 respectively.  There was no definite evidence of mass 
lesions or renal caliculi.  Impression was that the 
examination was within normal limits.  

An August 1998 VA examination addendum notes that the 
veteran's May 1998 renal ultrasound was normal.  The VA 
examiner found that since the veteran had a normal renal 
ultrasound, there was no need for further urodynamics 
testing.  

II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As with a claim 
for direct service connection, a claim for secondary service 
connection must be well grounded.  Jones  v. Brown, 
7 Vet.App. 134, 137-38 (1994).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability(but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995)

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis

The veteran's most recent VA examinations, VAMC urology 
treatment records and a renal ultrasound show that the 
veteran is not suffering from a neurogenic bladder disorder.  
In the absence of a current disability, the veteran's claim 
for service connection is not valid.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  The Board finds therefore, that the 
first Caluza element has not been satisfied.  Consequently, 
the Board has determined that the claim of entitlement to 
service connection for a neurogenic bladder disorder 
secondary to a service-connected closed head injury is not 
well-grounded.  


ORDER

The claim of entitlement to service connection for a 
neurogenic bladder disorder secondary to a service-connected 
closed head injury is denied.  




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

